DETAILED ACTION
Claim Status
	Applicant’s amendment filed October 22, 2021 has been entered. Claims 1-19 are cancelled. Claims 20-30 have been newly added. Claims 20-30 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 9 and 11, in the reply filed on January 15, 2021 is acknowledged.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Note
The examiner tried to contact and left messages with Mr. Brian E. Davy on November 2, November 5 and November 15, 2021 to propose an examiner’s amendment to place the instant claims in condition for allowance. However, the examiner was not able to reach Mr. Davy.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 14/242,520, 15/827,639, 62/519,088 and 62/629,496, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The above identified applications 

Nucleotide and/or Amino Acid Sequence Disclosures
	The objection is withdrawn in view of Applicant’s amendment to the specification adding the new incorporation-by-reference paragraph. 

Claim Objections
Objection to claim 9 is withdrawn in view of Applicant’s amendment canceling claim 9.

Claim Rejections - 35 USC § 102 – new rejection necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sugiyama (US 2014/0255941 A1, published September 11, 2014, earliest effective filing date June 28, 2011). This is a new rejection necessitated by Applicant’s amendment adding claim 20.
Sugiyama teaches a method for treating cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising a recombinant T cell receptor that binds Wilms’ tumor antigen-1 (paragraph [0063]), wherein the recombinant TCR comprises an alpha and a beta chain, wherein the beta chain comprises a CDR3 sequence comprising an amino acid sequence having at least 90% identity to SEQ ID NO: 22, (paragraph [0011], SEQ ID NO: 1349 has 90.6% identity to instant SEQ ID NO: 22) wherein the cancer is treated by such administration.
US-14-129-695A-1349
; Sequence 1349, Application US/14129695A
; Publication No. US20140255941A1
; GENERAL INFORMATION
;  APPLICANT: International Institute of Cancer Immunology, Inc.
;  TITLE OF INVENTION: Receptor gene for peptide cancer antigen-specific T cell
;  FILE REFERENCE: 426453US99PCT
;  CURRENT APPLICATION NUMBER: US/14/129,695A
;  CURRENT FILING DATE: 2013-12-27
;  PRIOR APPLICATION NUMBER: PCT/JP2012/065707
;  PRIOR FILING DATE: 2012-06-20
;  PRIOR APPLICATION NUMBER: JP 2011-143273
;  PRIOR FILING DATE: 2011-06-28
;  NUMBER OF SEQ ID NOS: 1544
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1349
;  LENGTH: 12
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-129-695A-1349

  Query Match             90.6%;  Score 58;  DB 13;  Length 12;
  Best Local Similarity   91.7%;  
  Matches   11;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;


              |||||| |||||
Db          1 CASSSLTYEQYF 12

	Accordingly, Sugiyama anticipates claim 20.

Allowable Subject Matter
Claims 27-30 are allowed. The art does not teach or suggest the claimed sequences in claim 27; therefore, claims 27-30 are free of the art.
Claims 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636